Citation Nr: 1437637	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-47 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of a right leg hamstring injury.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from May 1994 to January 2000, with prior service as a Cadet at the United States Military Academy at West Point from July 1990 to May 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board previously remanded this matter for additional development in April 2013.  The Board finds that the development requested in the April 2013 remand directive has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).   


FINDING OF FACT

A current right hamstring disability is related to an injury in active service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a right hamstring injury have  been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the claim for service connection for a right leg hamstring injury, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 U.S.C.A. § 101(21)(D) (West 2002), service as a Cadet at the United States Military Academy is "active duty."  Thus, the Veteran's period of service as a Cadet at the United States Military Academy at West Point from July 1990 to May 1994 qualifies as "active duty."

A hamstring injury is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran asserts that a current right hamstring disability is related to hamstring injuries he experienced in service.  The Veteran has reported a history of three separate hamstring injuries during service.  In a September 1999 Report of Medical Assessment, the Veteran indicated that he experienced a hamstring pull in August 1998.  In the October 1999 separation examination, the Veteran noted that, in 1992, when he was at West Point, he experienced a hamstring pull.  At a September 2004 VA examination, the Veteran stated that he had a hamstring pull on his right side while playing soccer at Fort Carson between 1996 and 1997.

The Veteran had active duty service from May 1994 to January 2000.  Service treatment records show that the Veteran reported a history of hamstring injuries during a September 1999 medical assessment and October 1999 separation examination.  The Veteran is competent to report a pulled hamstring.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Although treatment for hamstring injuries was not documented in the service records, the Board finds the Veteran's lay statement regarding his right hamstring injuries in service credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  



The Veteran had a VA examination in September 2004.  The Veteran reported that he had a hamstring pull on the right side between 1996 and 1997 when he was playing soccer at Fort Carson.  The Veteran reported that his present symptoms included pain in his hamstring muscle, right side.  The examiner diagnosed hamstring strain, service connected, resolving.   

The Veteran submitted an opinion from a private physician, Dr. I.S., M.D., dated in November 2009.  Dr. I.S. indicated that the Veteran had a chronic problem with his right proximal hamstring.  He noted that the Veteran injured his hamstring while participating in exercises at West Point.  Dr. I.S. noted that the Veteran had had extensive treatment but continued to have a chronic problem with the right hamstring.  Dr. I.S. noted residual tightness and tenderness over the area.

Upon VA examination in July 2013, the Veteran reported that he pulled his right hamstring in 1992, during training at West Point.  He reported that he was evaluated and treated and received physical therapy for six months.  He reported that he resumed training and pulled his hamstring again in 1996-1997, while playing soccer.  He reported that he had a pulled hamstring a year later in 1997-98 at Fort Knox.  The Veteran reported a partial tear in his right hamstring while playing soccer 9 months after separation from the military.  The Veteran reported cramping and pain in his right hamstring when kneeling, if sleeping on his right side and with his knee bent.  

The VA examiner diagnosed right hamstring strain in 1992, resolved, with recurrent injury in 1992 and residual intermittent pain.  The VA examiner opined that it is less likely that chronic hamstring pain is related to an injury in 1992 or to active military service.  The examiner reasoned that service treatment records were silent for evaluation and treatment of a hamstring problem throughout the service (after initial injury in 1992), and the separation examination did not mention hamstring pull.  The examiner further noted that records showed evaluation for a hamstring pull in 2000, eight years after the initial injury.  

The evidence of record  reflects that the Veteran had a right hamstring injury in service in 1992 and several subsequent right hamstring strains during active service.  The 2013 VA examiner's negative nexus opinion was based upon a lack of treatment for the right hamstring and a lack of findings on separation.  Although treatment of a right hamstring injury was not documented, the Veteran is competent to report hamstring strain and has credibly reported that he experienced hamstring strain symptoms during service after the right hamstring injury in 1992.  The private medical nexus opinion dated in 2009 linked a residual hamstring disability to the 1992 injury, based upon the Veteran's report of chronic symptoms since his right hamstring injury at West Point.  The private physician had correct information regarding the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the evidence is at least in equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for a right leg hamstring injury is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a right leg hamstring injury is granted. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


